        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 1 of 16



                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

      IN RE:                                              CHAPTER 7
                                                          CASE NO. 20-00305
      SIMPLY ESSENTIALS, LLC,

                           Debtor(s).
                                          _____________

                             ORDER APPROVING SALE
                 PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                         AND PROVIDING RELATED RELIEF

            Upon the Motion of Trustee Larry S. Eide in this Chapter 7 case for entry of an

     order pursuant to Section 363 of Title 11, United States Code (the ABankruptcy Code@)

     and Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the

     ABankruptcy Rules@), approving (a) the proposed sale by the Trustee to _____________

     (together with its permitted assigns, the APurchaser@) of certain real estate (as described

     more fully in the Motion, the AReal Estate@) and personal property (as described more

     fully in the Motion, the APersonal Property@), said Real Estate and Personal Property

     being collectively called the AAssets@, and (b) the transactions (ATransactions@)

     contemplated in the Motion; and the Trustee having provided adequate and timely

     notice to all creditors and parties in interest of the Motion, it appearing that the

     Purchaser submitted the highest and best offer to purchase the Assets; and a Sale

     Hearing having been held on ___________, 2021; and based upon the record of the

     Sale Hearing and the facts set forth in the Motion as affirmed by the Trustee=s Affidavit;

     and it appearing that due, good, sufficient and timely notice of the relief sought and

     granted in this order has been given; at which time all interested parties were offered an

                                                [1]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 2 of 16



     opportunity to be heard with respect to the Motion; and the Court having had an

     opportunity to consider all responses and objections to the Motion; and it appearing that

     the relief requested in the Motion is in the best interests of this Estate, its creditors and

     other parties-in-interest; and after due deliberation and good cause appearing therefor;

            THE COURT HEREBY MAKES THE FOLLOWING FINDINGS: 1

            A.      Findings of Fact and Conclusions of Law. The findings and conclusions

     set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to

     Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule

     9014. To the extent that any of the following findings of fact constitute conclusions of

     law, they are adopted as such. To the extent any of the following conclusions of law

     constitute findings of fact, they are adopted as such.

            B.      Jurisdiction and Venue. This Court has jurisdiction to consider this

     Motion under 28 U.S.C. ''157 and 1334. This is a core proceeding under 28 U.S.C.

     '157(b). Venue of these cases and this Motion in this District is proper under 28 U.S.C.

     ''1408 and 1409.

            C.      Statutory Predicates. The statutory predicates for the relief sought in the

     Motion are Bankruptcy Code §§ 105 and 363 and Bankruptcy Rules 2002 and 6004.

            D.      Notice. As evidenced by the certificates of service filed with this Court and

     based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

     adequate and sufficient notice of the Motion and of the Sale Hearing and the

     transactions contemplated by the Motion and this Order (the ATransactions@), has been


            1  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be
     construed at findings of fact when appropriate. See Bankruptcy Rule 7052.
                                                    [2]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 3 of 16



     provided in accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing

     that no other or further notice need be provided; (iii) such notice was and is good,

     sufficient and appropriate under the circumstances; and (iv) no other or further notice of

     the Motion or the Sale Hearing or the Transactions, is or shall be required.

            E.     Opportunity to Object. Notice and a reasonable opportunity to object and

     to be heard with respect to the Motion and the relief requested therein has been given,

     in light of the circumstances, to all interested persons and entities entitled to notice and

     a hearing, including the following: (a) the U.S. Trustee; (b) all creditors of the Debtor,

     including all parties known to be asserting a lien, claim, or interest of any kind

     whatsoever relating to the Assets; (c) all entities known to have expressed an interest in

     acquiring the Assets; (d) the Iowa State and United States taxing authorities; (e) the

     Purchaser and its counsel; and (f) all other parties who have filed notices of appearance

     and demands for service of papers in this case under Bankruptcy Rule 2002 as of the

     date of filing the Motion. All objections to the sale of the Assets are overruled or

     resolved by this Order.

            F.     Sale in Best Interests. Good and sufficient reasons for approval of the

     Motion and the Transactions exist, and the relief requested in the Motion is in the best

     interests of the estate, its creditors and other parties in interest.

            G.     Business Justification. The Trustee has demonstrated both (i) good,

     sufficient, and sound business purposes and justifications and (ii) compelling

     circumstances for the Transactions other than in the ordinary course of business under

     Bankruptcy Code §363(b) in that, among other things, the immediate consummation of


                                                  [3]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 4 of 16



     the Transactions with the Purchaser is necessary and appropriate to maximize the

     value of the estate. Entry of an order approving the Motion and containing all the

     provisions hereof is a necessary condition precedent to the Purchaser consummating

     the Transactions.

            H.     Arm=s-Length Sale. The sale of the Assets was negotiated, proposed and

     entered into by the Trustee and the Purchaser without collusion, in good faith, and from

     arms-length bargaining positions. The Purchaser is not an Ainsider@ of the Debtor, as

     that term is defined in Bankruptcy Code §101(31). The record is devoid of any evidence

     that the Debtor, the Trustee, or the Purchaser has engaged in any conduct that would

     cause or permit the sale of the Assets to be avoided under Bankruptcy Code §363(n).

     Specifically, the Purchaser has not acted in a collusive manner with any person and the

     purchase price was not controlled by any agreement among bidders.

            I.     Good Faith Purchaser. The Purchaser is a good faith purchaser of the

     Assets within the meaning of Bankruptcy Code §363(m) and is therefore entitled to all of

     the protections afforded thereby. The Purchaser has proceeded in good faith in all

     respects in connection with this proceeding in that, inter alia, the sale of the assets was

     subject to competing bids, and all payments to be made by the Purchaser and other

     agreements or arrangements entered into by the Purchaser in connection with the

     Transactions have been sufficiently disclosed, and no evidence whatsoever of any lack

     of good faith on the part of the Purchaser has been offered or presented by any party in

     interest after notice and a hearing.




                                                [4]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 5 of 16



            J.    Highest and Best Offer. With approval of the Court, the Trustee hired

     Heritage Global Partners, Inc., 12625 High Bluff Drive #305, San Diego, California

     92130 and Harry Davis & Company, 1725 Boulevard of the Allies, Pittsburgh,

     Pennsylvania 15219 (hereinafter called “Heritage”) as a broker/auctioneer to market and

     sell the Real Estate and Personal Property. After appropriate marketing of the Assets

     under the circumstances, Heritage procured the bid of $9,500,000.00 from Pure Prairie

     Farms, Inc. as described in the Trustee’s Motion, which bid was accepted by the

     Trustee. Prior to the filing of the Trustee’s Motion, the Trustee received another bid for

     the Assets from Wincorp International in the amount of $10,000,000.00 (an affiliate of

     Wincorp International, The Best Dressed Chicken, Inc., has filed an objection to the

     Motion and offered $10,000,000.00 for purchase of the Assets). The opportunity to

     submit bids was given to other interested parties to make a higher and better offer for

     the Assets. Subsequent to the telephonic hearing on the Trustee’s Motion, the Trustee

     conducted an auction of the Assets among all bidders and the Purchase has submitted

     the highest and best offer for the Assets, which will provide a greater recovery for the

     Debtor=s estate than would be provided by any other available alternative. The Trustee=s

     determination that the Purchaser’s bid constitutes the highest and best offer for the

     Assets constitutes a valid and sound exercise of the Trustee=s business judgment.

            K.    Consideration. The consideration to be paid by the Purchaser (the

     APurchase Price@) constitutes reasonably equivalent value or fair consideration (as

     those terms are defined in each of the Iowa Uniform Voidable Transactions Act, or any

     applicable Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,


                                               [5]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 6 of 16



     and/or Bankruptcy Code §548) and fair consideration under the Bankruptcy Code and

     under the laws of the United States, any state, territory, possession, or the District of

     Columbia. No other person or entity or group of entities, other than the Purchaser, has

     offered to purchase the Assets for an amount that would give significantly better and

     greater economic value to the estate. Approval of the Motion and the consummation of

     the Transactions contemplated thereby are in the best interests of the estate, its

     creditors, and all other parties in interest.

             L.      Free and Clear. The Debtor is either the sole and lawful owner of the

     Assets or there is a bona fide dispute as to ownership. The transfer of the Assets to the

     Purchaser under the Motion and any conveyance documents executed by the Trustee

     to consummate and close the Transactions, including any Court Officer’s Deed with

     respect to the Real Estate, Assignments and any Bills of Sale with respect to the

     Personal Property, along with any additional instruments or documents that may be

     reasonably necessary or appropriate to implement the Motion, will be a legal, valid, and

     effective transfer of the Assets, and, except as otherwise provided herein, vests or will

     vest the Purchaser with all right, title, and interest of the Debtor to the Assets free and

     clear   of   all   liens,   claims,   encumbrances,   obligations,   liabilities,   contractual

     commitments, or interests of any kind or nature whatsoever (collectively, the

     AInterests@).

             M.      For the avoidance of doubt, other than the costs of sale as described in

     Paragraph 19 of the Motion and the sum of 0.75% of the Purchase Price to be released

     to the Trustee pursuant to the Motion, all Interests shall attach to the proceeds


                                                     [6]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 7 of 16



     ultimately attributable to the property against or in which such Interests are asserted,

     subject to the terms of such Interests, with the same validity, force and effect, and in the

     same order of priority, which such Interests now have against the Assets or their

     proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted

     against the Assets will only attach to the amount attributable to the sale of the Assets.

             N.    The Purchaser will not consummate the Transactions unless the

     Bankruptcy Court specifically orders that none of the Purchaser or its affiliates,

     members or shareholders, or the Assets, will have any liability whatsoever with respect

     to, or be required to satisfy in any manner, whether at law or in equity, whether by

     payment, setoff or otherwise, directly or indirectly, (i) any labor or employment

     agreements, (ii) all mortgages, deeds of trust, encumbrances, and security interests, (iii)

     any pension, welfare, compensation, or other employee benefit plans, agreements,

     practices, and programs, including, without limitation, any pension plan of the Debtor,

     (iv)   any   other   employee,     workers’   compensation,   occupational    disease,      or

     unemployment or temporary disability related claim, (v) claims or liens arising under any

     environmental law, (vi) any bulk sales or similar law, (vii) any tax statutes or ordinances,

     including, without limitation, the Internal Revenue Code, as amended, and (viii) any

     theories of successor liability.

             O.    The Trustee may sell the Assets free and clear of any Interests of any kind

     or nature whatsoever because the standards set forth in Bankruptcy Code §§363(f) or

     363(b) of the Bankruptcy Code have been satisfied. Each entity with an Interest in the

     Assets to be transferred on the Closing Date: (i) has, subject to the terms and


                                                   [7]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 8 of 16



     conditions of this Order, consented to the Transactions or is deemed to have consented

     to the Transactions, or (ii) otherwise falls within the provisions of Bankruptcy Code

     §363(f)(4). Those holders of Interests who did not object to the Motion are deemed,

     subject to the terms of this Order, to have consented pursuant to Bankruptcy Code

     §363(f)(2). All holders of Interests are adequately protected by having their Interests

     attach to the proceeds ultimately attributable to the property against or in which such

     Interests are asserted, subject to the terms of such Interests, with the same validity,

     force and effect, and in the same order of priority, which such Interests now have

     against the Assets or their proceeds.

            P.      Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b)

     has not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation

     or substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not

     holding itself out to the public as a continuation of the Debtor. The transfer of the Assets

     to the Purchaser does not and will not subject the Purchaser to any liability whatsoever

     with respect to the operation of the Debtor=s business before the Closing Date, or by

     reason of such transfer under the laws of the United States, any state, territory, or

     possession thereof, or the District of Columbia, based, in whole or in part, directly or

     indirectly, on any theory of law or equity, including, without limitation, any theory of

     equitable law, including, without limitation, any theory of antitrust or successor or

     transferee liability.

            Q.      Prompt Consummation. The Transactions must be approved and

     consummated promptly in order to preserve the Assets, to maximize the value of the


                                                [8]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 9 of 16



     Debtor=s estate and to minimize the claims against the estate. Time is of the essence in

     consummating the Transactions.

            NOW, THEREFORE, IT IS ORDERED THAT:

            1.    Motion is Granted. The Motion and the relief requested therein is

     GRANTED and APPROVED, as set forth herein.

            2.    Objections Overruled. Any objections to the entry of this Order or the

     relief granted herein and requested in the Motion that have not been withdrawn, waived,

     or settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are

     denied and overruled on the merits with prejudice.

            3.    Approval. The Motion and all of the terms and conditions thereto are

     hereby approved. The Trustee and the Purchaser and their respective officers and

     directors are hereby authorized and directed to: (a) execute the Court Officer Deed,

     Assignments, and Bills of Sale, along with any additional instruments or documents that

     may be reasonably necessary or appropriate to implement the Motion, provided that

     such additional documents do not materially change its terms; (b) consummate the

     Transactions in accordance with the terms and conditions of the Motion; and (c) take all

     other and further actions as may be reasonably necessary to implement the

     Transactions as contemplated by the Motion and this Order.

            4.    Free and Clear. Except as otherwise specifically provided for in the

     Motion or this Order, pursuant to Bankruptcy Code ''105(a) and 363, the Trustee is

     authorized and directed to transfer the Assets to the Purchaser and, as of the Closing

     Date, the Purchaser shall take title to and possession of the Assets free and clear of all


                                               [9]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 10 of 16



      Interests of any kind or nature whatsoever, including but not limited to any existing

      claims based liens or encumbrances, with all such Interests to attach to the proceeds

      ultimately attributable to the Assets against or in which such Interests are asserted,

      subject to the terms of such Interests, with the same validity, force and effect, and in the

      same order of priority, which such Interests now have against the Assets or their

      proceeds.

              5.    Valid Transfer. As of the Closing Date and except as otherwise provided

      herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the

      Assets to the Purchaser, and shall vest the Purchaser with title to such Assets free and

      clear of all Interests of any kind or nature whatsoever, with all such Interests to attach to

      the proceeds ultimately attributable to the property against or in which such Interests

      are asserted, subject to the terms of such Interests, with the same validity, force and

      effect, and in the same order of priority, which such Interests now have against the

      Assets or their proceeds, and none of the Purchaser or its affiliates, members or

      shareholders or the Assets will have any liability whatsoever with respect to, or be

      required to satisfy in any manner, whether at law or in equity, whether by payment,

      setoff or otherwise, directly or indirectly, any (i) any labor or employment agreements,

      (ii) all mortgages, deeds of trust, encumbrances, and security interests,           (iii) any

      pension, welfare, compensation, or other employee benefit plans, agreements,

      practices, and programs, including, without limitation, any pension plan of the Debtor,

      (iv)   any   other   employee,   workers’    compensation,     occupational    disease,   or

      unemployment or temporary disability related claim, (v) claims or liens arising under any


                                                  [10]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 11 of 16



      environmental law, (vi) any bulk sales or similar law, (vii) any tax statutes or ordinances,

      including, without limitation, the Internal Revenue Code, as amended, and (viii) any

      theories of successor liability.

             6.     General Assignment. On the Closing Date, this Order shall be construed

      as and shall constitute for any and all purposes a full and complete general assignment,

      conveyance and transfer of the Debtor=s and the Estate=s interests in the Assets. Each

      and every federal, state, and local governmental agency or department is hereby

      directed to accept any and all documents and instruments necessary and appropriate to

      consummate the Transactions contemplated by the Motion.

             7.     No Successor Liability. Neither the Purchaser nor its affiliates,

      successors or assigns shall be deemed, as a result of any action taken in connection

      with the purchase of the Assets, to (a) be a successor to the Debtor or its estate; (b)

      have, de facto or otherwise, merged or consolidated with or into the Debtor or its estate;

      or (c) be a continuation or substantial continuation of the Debtor or any enterprise of the

      Debtor. The transfer of the Assets to the Purchaser under the Motion shall not result in

      the Purchaser, its affiliates, members, or shareholders, or the Assets, (i) having any

      liability or responsibility for any claim against the Debtor, (ii) having any liability

      whatsoever with respect to or be required to satisfy in any manner, whether at law or in

      equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance,

      or (iii) having any liability or responsibility to the Estate, except as is expressly set forth

      in the Motion, including, but not limited to, liabilities on account of any taxes or other

      government fees, contributions or surcharges arising, accruing or payable under, out of,


                                                  [11]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 12 of 16



      in connection with, or in any way relating to the operation of the Assets prior to the

      Closing Date, or (iv) having any liability or responsibility of the Debtor arising under or

      related to any of the Assets, including, but not limited to, any claims against the Debtor,

      or any of its predecessors or affiliates, of any kind or character arising originally against

      the Debtor, including, but not limited to, under any theory of antitrust, environmental,

      successor, or transferee liability, labor law, de facto merger, mere continuation, or

      substantial continuity, whether known or unknown as of the Closing Date, now existing

      or hereafter arising, whether fixed or contingent, whether asserted or unasserted,

      whether legal or equitable, whether liquidated or unliquidated, including, but not limited

      to, liabilities on account of warranties, environmental liabilities, and any taxes arising,

      accruing, or payable under, out of, in connection with, or in any way relating to the

      Assets prior to the Closing.

             8.     Binding Effect of Order. This Order shall be binding upon and shall

      govern the acts of all entities, including without limitation all filing agents, filing officers,

      title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

      deeds, administrative agencies, governmental departments, secretaries of state,

      federal, state and local officials, and all other persons and entities who may be required

      by operation of law, the duties of their office, or contract to accept, file, register or

      otherwise record or release any documents or instruments, or who may be required to

      report or insure any title or state of title in or to any of the Assets. A certified copy of this

      Order may be filed with the appropriate clerk and/or recorded with the recorder of any

      state, county, or local authority to act to cancel any of the Interests of record.


                                                   [12]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 13 of 16



             9.     Binding on Successors. The terms and provisions of the Motion and this

      Order shall be binding in all respects upon the Debtor, its estate, all creditors of

      (whether known or unknown) and holders of equity interests in the Debtor, the

      Purchaser and their respective affiliates, successors and assigns, and any affected third

      parties, including, but not limited to, and all persons asserting Interests in the Assets.

      This Order and the Motion shall inure to the benefit of the Purchaser and its respective

      successors and assigns.

             10.    Bankruptcy Code §363(n). The consideration provided by the Purchaser

      for the Assets is fair and reasonable. Based on the disclosures made to the Court in the

      Motion and at the Sale Hearing, the Trustee is not aware of any facts that would support

      an argument for avoidance of the Transactions.

             11.    Good Faith. The Transactions contemplated by the Motion are

      undertaken by the Purchaser without collusion and in good faith, as that term is used in

      Bankruptcy Code §363(m) and, accordingly, the reversal or modification on appeal of

      the authorization provided herein to consummate the Transactions shall not affect the

      validity of the Transactions with the Purchaser, unless such authorization is duly stayed

      with an appropriate bond posted pending such appeal. The Purchaser is a good faith

      purchaser of the Assets, and is entitled to all of the benefits and protections afforded by

      Bankruptcy Code §363(m).

             12.    Fair Consideration. The consideration provided by the Purchaser to the

      Debtor pursuant to the Motion for its purchase of the Assets constitutes reasonably

      equivalent value and fair consideration under the Bankruptcy Code.


                                                [13]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 14 of 16



            13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its

      statutory powers under 28 U.S.C. '157(b)(2), to, among other things, interpret,

      implement, and enforce the terms and provisions of this Order and the Motion, all

      amendments thereto and any waivers and consents thereunder and each of the

      agreements executed in connection therewith, including, but not limited to, retaining

      jurisdiction to: (a) compel delivery of the Assets to the Purchaser; (b) compel delivery of

      the Purchase Price to the Trustee or performance of other obligations owed to the

      Trustee; (c) interpret, implement and enforce the provisions of this Order and the

      Motion; (d) to adjudicate, if necessary, any and all disputes concerning or relating in any

      way to the Transactions; and (e) protect the Purchaser against any Interests in the

      Debtor or the Assets of any kind or nature whatsoever attaching to the proceeds of the

      Transactions. This Court shall retain exclusive jurisdiction with respect to issues or

      disputes in connection with this Order and the relief provided herein, including without

      limitation to protect the Trustee and Purchaser from interference with the Sale, and to

      resolve any disputes related to the Sale, the Motion, or the implementation thereof.

            14.    Surrender of Possession. All entities that are presently, or on the

      Closing Date may be, in possession of some or all of the Assets in which the Debtor

      holds an interest hereby are directed to surrender possession of the Assets either to (a)

      the Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

            15.    Sale Proceeds. Other than the costs of sale as described in Paragraph 19

      of the Motion and the sum of 0.75% of the Purchase Price to be released to the Trustee

      free and clear, any and all valid and perfected Interests in Assets of the Debtor shall


                                                [14]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 15 of 16



      attach to any proceeds of such Assets immediately upon receipt of such proceeds by

      the Trustee in the order of priority, and with the same validity, force and effect that they

      now have against the Assets, as provided in Paragraph L supra. Except as required by

      this Order and the Motion, no proceeds subject to an asserted Interest shall be used or

      disbursed by the Trustee without the express consent of the party or parties asserting

      an Interest therein or further order of the Court after notice (to all parties who have

      asserted an Interest in such proceeds) and a hearing, consistent with the requirements

      of the Bankruptcy Code.

             16.    Non-material Modifications. The terms of the Motion and any related

      agreements, documents or other instruments may be modified, amended or

      supplemented by the parties thereto, in a writing signed by such parties, and in

      accordance with the terms thereof, without further order of the Court, provided that any

      such modification, amendment or supplement does not have a material adverse effect

      on the estate.

             17.    Failure to Specify Provisions. The failure specifically to include any

      particular provisions of the Motion in this Order shall not diminish or impair the

      effectiveness of such provisions, it being the intent of the Court that the Motion be

      authorized and approved in its entirety; provided, however, that this Order shall govern

      if there is any inconsistency between the Motion (including all ancillary documents

      executed in connection therewith) and this Order. Likewise, all of the provisions of this

      Order are non-severable and mutually dependent.




                                                 [15]
        Case 20-00305 Doc 111-8 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc
Proposed Order Proposed Order Approving Sale Pursuant to Section 363 of the Bank Page 16 of 16



             18.    No Stay of Order. This Order is a final order within the meaning of 28

      U.S.C §158(a). Pursuant to Bankruptcy Rule 6004(h), this Order shall not be stayed and

      shall be and is immediately effective. Time is of the essence in closing the Transactions

      referenced herein, and the Debtor and the Purchaser intend to close the Transactions

      as soon as practicable. Any party objecting to the Order must exercise due diligence in

      filing an appeal and pursuing a stay, or risk its appeal being foreclosed as moot. If any

      further stay is desired, any requests for a stay and any controversy over the extent of a

      bond that is necessary to protect the estate from delay in the sale shall be made to the

      appropriate tribunal.

             DATED AND ENTERED



                                                      ________________________________
                                                      Thad J. Collins, Bankruptcy Judge

      Order prepared by:
      Larry S. Eide, Chapter 7 Trustee




                                               [16]
